Exhibit 11 EXCEL MARITIME CARRIERS LTD. CORPORATE CODE OF BUSINESS ETHICS Introduction Excel Maritime Carriers Ltd. (the "Company" or "Excel") is strongly committed to promoting and maintaining the highest standards of business conduct and ethics, as well as compliance with the laws that govern our business worldwide. We believe that our commitment to honesty, ethical conduct and integrity is a valuable asset that builds trust with our customers, suppliers, employees, shareholders, all regulatory agencies and the communities in which we operate. This Code of Business Ethics and Conduct (the "Code") establishes rules and standards regarding business practices and principles of behavior and applies to all employees, directors, officers, agents and affiliates of the Company. We expect every employee, officer and director to read and understand this Code, its application to the performance of their business responsibilities and provide certification to that effect. Affiliated companies are urged to adopt similar polices and procedures to secure compliance with the principles of business integrity and ethics set forth in this Code. This Code does not cover every practice and principle related to honest and ethical conduct. In absence of a stated guideline in the Code, it is the responsibility of each employee, officer or director to apply common sense together with their highest personal ethical standards in making their business decisions. Employees are encouraged to ask questions whether certain conduct may violate the Code, voice concerns and clarify gray areas. Violation of the standards of the Code is not tolerated and will subject those responsible to disciplinary action ranging from a warning or reprimand up to and including termination of employment and, in appropriate cases, civil legal action or referral for criminal prosecution. If you witness a violation or a situation that may lead to a violation of the Code, follow the guidelines described in Section 16 of this Code. 1.
